Citation Nr: 1615094	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  07-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1962 to May 1964.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  In June 2010, the Board remanded the claim for further development.  In October 2011, the Board denied the claim.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's October 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2010 hearing to the extent that it denied the Veteran's claim for service connection of an acquired psychiatric disorder, to include PTSD.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested a new hearing and to have the prior decision vacated and a new one issued in its place.  

In June 2014, the Board vacated the October 2011 Board decision that denied the claim on appeal.  In December 2014, the Veteran again testified before the undersigned at a videoconference hearing for which a transcript has been associated with the claims file.

In February 2015, the Board again denied the claim on appeal.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Joint Motion filed by the parties to this matter, the Court remanded this case to the Board for further development and readjudication.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record consists of paper and electronic claims files and has been reviewed.  Relevant information has been included in the record since the most recent supplemental statement of the case (SSOC) dated in April 2011, and has been considered pursuant to the Veteran's May 2011 waiver of initial AOJ review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 


REMAND

As noted above, the Court remanded to the Board the Veteran's service-connection claim for an acquired psychiatric disability for action consistent with the parties' Joint Motion for Remand.  The parties agreed that additional development is necessary with regard to the issue of whether the Veteran served as a reservist following the period of active service that ended in May 1964.  As noted in the Joint Motion, certain information in the claims file indicates that the Veteran served as a reservist after his 1964 discharge, while other evidence indicates that he did not serve as a reservist following active duty.  On remand, an effort should be made to determine whether the Veteran had reserve service, and if so, to verify the reserve service.  Then, if it is shown that the Veteran served as a reservist following active duty, service treatment and personnel records pertaining to reserve service should be included in the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine whether the Veteran served as a reservist following discharge from active duty in May 1964.  

2.  If the Veteran served as a reservist following active duty, verify the reserve service, and specify any dates of active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).

3.  If it is determined that the Veteran had reserve service following discharge from active service in May 1964, obtain and include in the claims file all service treatment and personnel records pertaining to the reserve service.  

4.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claim on appeal.  If the claim remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




